United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3902
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Joanna Rae Dungy

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: May 4, 2016
                                Filed: May 9, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

      Joanna Rae Dungy directly appeals the district court’s1 judgment revoking her
supervised release and sentencing her to two months in prison and three years of

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
supervised release with a special condition that she reside in a residential re-entry
program for up to 120 days following her incarceration. On appeal, Dungy argues
that the court lacked statutory authority to order placement in the residential re-entry
program and that the court abused its discretion in imposing this condition.

       After careful review, this court affirms. See 18 U.S.C. § 3583(d) (court may
order special release condition that is reasonably related to 18 U.S.C. § 3553(a)
factors, involves no greater deprivation of liberty than reasonably necessary, and is
consistent with policy statements); United States v. Wiedower, 634 F.3d 490, 493
(8th Cir. 2011) (court has broad discretion when imposing release conditions; when
crafting special condition, court must make individualized inquiry into facts and
circumstances underlying case and make sufficient findings on record so as to ensure
condition satisfies statutory requirements).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-